FlLED

UCT 2 3 2018
IN THE UNITED STATES DISTRICT COURT C\,rl_<, ugo?l§g§§`g““
FOR 'I'HE DISTRICT OF MONTANA D'smm.ssou\a
MISSOULA DIVISION
CROW INDIAN TRIBE; et al.,

Plaintiffs,
vs.
UNITED STATES OF AMERICA; et al.,

F ederal Defendants.
and

STATE OF WYOMING; et al.,

Defendant-Intervenors.

 

 

CV l7-89-M-DLC

(Consolidated with Case Nos.
CV l7-l 17-M-DLC,
CV l7-l lS-M-DLC,
CV l7-l l9-M-DLC,

CV 17-123-M-DLC
and CV 18-16-M-DLC)

ORDER

Before the Court is PlaintiH` Robert H. Aland’s Motion to Lift Stay for Three

Bililrcated Claims. (Doc. 267.) Aland asks the Court to order the parties to

resume briefing on three issues raised in his complaint and unresolved this Court’s

Order granting summary judgment to Aland and the other Plaintiffs in this

consolidated action. (Doc. 266.) The F ederal Defendants oppose the motion.

(Doc. 269.) The Court agrees with the F ederal Defendants that Aland’s claims are

moot, and it denies the motion.

The Final Rule has been vacated and remanded, and the Court cannot grant
further relief to Aland. Aland’s remaining claims are moot, as “no eHective relief
for the alleged violation[s] can be given.” Feldman v. Bomar, 518 F.3d 637, 640
(9th Cir. 2008) (quoting Neighbors of Cuddy Mountain v. Alexander, 303 F.3d
1059, 1065 (9th Cir. 2002). Plaintiff Crow Indian Tribe has similarly unresolved
claims, but it does not object to the entry of final judgrnent. Accordingly, the
Court will now enter final judgment for the Plaintiffs pursuant to F ederal Rule of
Civil Procedure 58.

IT IS ORDERED:

(1) Plaintiff Aland’s Motion to Liii Stay for 'I'hree Bifurcated Claims (Doc.

267) is DENIED, and any remaining claims are DISIVHSSED as moot.

(2) 'I'he Clerk of Court shall enter judgment by separate entry for the

Plaintiffs in each of the consolidated cases: 9:17-cv-89; 9:17-cv-l l7;
9:17-cv-118; 9:17-cv-119; 9:17-cv-123; and 9:18-cv-l6.

(3) The Clerk of Court shall close each of the consolidated cases: 9:17-cv-

89; 9:17-cv-ll7; 9:17-cv-118; 9:17-cv-119; 9:17-cv-123; and 9:18-cv-l6.

wl

DATED this 25 day of October, 2018.

A.MM

Dana L. Christensen, Chief Judge
United States District Court

